Case 1:14-cv-04717-FB-RLM Document 877 Filed 12/31/18 Page 1 of 2 PageID #: 61275



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  CERTAIN UNDERWRITERS AT LLOYD’S,
  LONDON, et al.,
                     Plaintiffs,                            Case No. 1:14-cv-04717-FB-RLM

                   v.                                       JOINT STATUS REPORT FILED IN
                                                            COMPLIANCE WITH THE COURT’S
  NATIONAL RAILROAD PASSENGER                               ORDER DATED DECEMBER 20, 2018
  CORPORATION, et al.,
                       Defendants.


          By order dated December 20, 2018, the Court directed the parties to jointly inform the

  Court whether there are any remaining claims not covered by the stipulations or whether the case

  can be closed.

          Plaintiffs London Market Insurers and Defendant Insurance Companies 1

          London Market Insurers (“LMI”) advise that all claims by and against them in this action

  have been dismissed by stipulations (one stipulation of dismissal with Amtrak, and one with all

  appearing Defendant Insurance Companies) and as ordered by this Court. Further, all cross-

  claims among and between the Defendant Insurance Companies (that is, all defendants that have

  appeared in the action other than Amtrak), have also been dismissed by stipulation and order.

  Lastly, all claims against non-appearing defendants have been dismissed. LMI understand that

  once Amtrak and certain insurer defendants resolve outstanding issues between them, as Amtrak

  describes below, this case can be ordered closed.


  1
    “Defendant Insurance Companies” as used herein refers to insurer defendants that have appeared in the action. All
  Defendant Insurance Companies have previously stipulated to the dismissal of all of LMI’s claims against them, any
  claims they have asserted against LMI, and any claims they have asserted against one another, as shown in the
  various stipulations submitted to the Court. Therefore, LMI have not solicited the authority to sign this report on
  their behalf. The report was circulated by LMI in draft to counsel for all Defendant Insurance Companies on
  Thursday, December 27, and with a minor revision to the Amtrak section only on December 28, with the advice that
  a final version in this form would be filed on a no-objection basis on Monday, December 31 at noon, and no
  objections were received.
Case 1:14-cv-04717-FB-RLM Document 877 Filed 12/31/18 Page 2 of 2 PageID #: 61276



         Defendant Amtrak

         Amtrak, through its undersigned counsel, is pleased to advise the Court that it has

  resolved all claims with all parties in this action except for one remaining issue: with regard to

  Amtrak and the AIG Insurers, the filing of a stipulation with prejudice of the remaining claims

  that were not already dismissed with prejudice pursuant to docket no. 850, but have now also

  been settled.

  Jointly submitted the 31st day of December 2018:

  s/
  Rhonda D. Orin
  Daniel J. Healy
  Stephen D. Palley
  ANDERSON KILL, LLP
  1717 Pennsylvania Avenue, N.W., Suite 200
  Washington, DC 20006
  202-416-6500
  Attorneys for Defendant National Railroad Passenger Corporation

  s/
  Joseph L. Ruby
  Mark J. Leimkuhler (pro hac vice)
  Aisha E. Bembry (pro hac vice)
  LEWIS BAACH KAUFMANN
         MIDDLEMISS PLLC
  1101 New York Avenue, N.W., Suite 1000
  Washington, DC 20005
  202-833-8900
  Attorneys for Plaintiffs London Market Insurers

  s/
  Richard W. Bryan
  Kristen C. Vine
  Michelle M. Spatz
  JACKSON & CAMPBELL, PC
  1120 20th Street, N.W., Suite 300 South
  Washington, DC 20036
  (202) 457-1638
   Attorneys for American Home Assurance Company, The Insurance Company of the State of
  Pennsylvania, Granite State Insurance Company, Lexington Insurance Company, and National
  Union Fire Insurance Company of Pittsburgh, Pa., in its own right and as successor to
  Landmark Insurance Company

                                                    2
